Name: Commission Regulation (EEC) No 856/87 of 24 March 1987 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3 . 87 Official Journal of the European Communities No L 82/19 COMMISSION REGULATION (EEC) No 856/87 of 24 March 1987 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 625/87 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 486/85 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission Regulation (EEC) No 552/85 (3), as amended by Regu ­ lation (EEC) No 3815/85 (4), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regulation (EEC) No 486/85 shall, in respect of importations during the second quarter of 1987, be as shown in the Annex hereto., Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985, p. 4. (z) OJ No L 58, 28 . 2. 1987, p. 102. (3) OJ No L 63, 2. 3 . 1985, p. 13 . 0 OJ No L 368 , 31 . 11 . 1985, p. 11 . A N EX O  BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  AL LE GA TO  BI JL A G E  A N EX O No L 82/20 N Ã ºm er o de l ar an ce l ad ua ne ro co m Ã ºn Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lt ar if s Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã Ã ºÃ ¿ Ã ¹Ã ½ Ã ¿Ã  Ã ´Ã ± Ã Ã ¼ Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ¿ Ã CC Ã ¤ he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e Nr . va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f N ? da pa ut a ad ua ne ira co m um Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr /1 00 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 4 88 6, 3 88 1, 06 24 7, 86 10 09 3, 69 13 17 4, 24 77 4, 67 83 ,0 89 15 7 66 0 27 9, 28 64 ,4 72 02 .01 A II a) 1 9 28 4, 0 1 67 4, 00 47 0, 93 19 17 8, 05 25 05 3, 18 1 47 1, 86 15 7, 86 8 29 9 55 3 53 0, 64 12 2, 49 6 02 .01 A II a) 2 7 42 7, 1 1 33 9, 20 37 6, 76 15 34 2, 39 20 04 1, 91 1 17 7, 49 12 6, 29 4 23 9 64 2 42 4, 50 97 ,9 97 02 .01 A II a) 3 11 14 0, 7 2 00 8, 81 56 5, 13 23 01 3, 69 30 06 4, 46 1 76 6, 24 18 9, 44 3 35 9 46 5 63 6, 76 14 6, 99 5 02 .01 A II a) 4 aa ) 13 92 5, 9 2 53 5, 17 69 8, 36 38 42 6, 74 42 15 4, 11 2 22 9, 04 24 3, 40 3 46 3 04 1 78 6, 86 20 6, 07 4 02 .01 A II a) 4 bb ) 15 92 9, 2 2 88 4, 22 80 4, 03 37 69 8, 96 44 08 5, 50 2 53 5, 96 27 4, 14 5 52 0 77 3 90 5, 95 22 1, 25 9 02 .01 A II b) 1 8 22 8, 0 1 48 3, 50 41 7, 41 16 95 2, 53 22 14 8, 15 1 30 4, 36 13 9, 88 3 26 5 42 0 47 0, 32 10 8, 46 2 02 .01 A II b) 2 6 58 2, 4 1 18 6, 79 33 3, 93 13 56 1, 98 17 71 7, 93 1 04 3, 49 11 1, 90 7 21 2 33 5 37 6, 26 86 ,7 69 02 .01 A II b) 3 10 28 5, 0 1 85 4, 37 52 1, 77 21 19 0, 64 27 70 0, 79 1 63 0, 46 17 4, 85 3 33 1 77 5 58 7, 91 13 5, 57 7 . 02 .01 A II b) 4 aa ) 12 34 2, 0 2 24 6, 73 61 8, 95 34 02 0, 74 37 31 5, 12 1 97 5, 44 21 5, 69 6 41 0 32 5 69 7, 41 18 2, 55 4 02 .01 A li b) 4 bb )1 1 10 28 5, 0 1 85 4, 37 52 1, 77 21 19 0, 64 27 70 0, 79 1 63 0, 46 17 4, 85 3 33 1 77 5 58 7, 91 13 5, 57 7 02 .01 A li b) 4 bb )2 2 (') 10 28 5, 0 1 85 4, 37 52 1, 77 21 19 0, 64 27 70 0, 79 1 63 0, 46 17 4, 85 3 33 1 77 5 58 7, 91 13 5, 57 7 02 .01 A li b) 4 bb )3 3 14 15 2, 1 2 56 6, 04 71 3, 13 34 92 7, 16 39 42 8, 26 2 25 6, 19 24 4, 54 0 46 4 71 0 80 3, 53 19 9, 88 9 02 .0 6 C 1a )1 13 92 5, 9 2 53 5, 17 69 8, 36 38 42 6, 74 42 15 4, 11 2 22 9, 04 24 3, 40 3 46 3 04 1 78 6, 86 20 6, 07 4 02 .0 6 C Ia )2 15 92 9, 2 2 89 2, 03 80 1, 42 40 82 2, 05 44 81 1, 16 2 54 2, 82 27 6, 27 8 52 5 20 7 90 3, 01 22 8, 47 8 16 .0 2 B III b) 1a a) 15 92 9, 2 2 89 2, 03 80 1, 42 40 82 2, 05 44 81 1, 16 2 54 2, 82 27 6, 27 8 52 5 20 7 90 3, 01 22 8, 47 8 Official Journal of the European Communities (') La inc lus iÃ ³n en est a su bp art ida est arÃ ¡ su bo rdi na da a la pre sen tac iÃ ³n de un cer tifi cad o ex pe did o en las co nd ici on es qu e las au tor ida de s co mp ete nte s de las Co mu nid ad es Eu rop eas de ter mi ne n. (') He nfÃ ¸ rse lu nd er de nn e un de rpo sit ion er be tin ge ta f, at de rf rem lÃ ¦ gg es en lic en s, de ro pfy lde rd e be tin ge lse r, de re rf ast sat af de ko mp ete nte my nd igh ed er iD e eu rop Ã ¦i sk e FÃ ¦ lle ssk ab er. (*) Di e Zu las su ng zu die ser Ta rif ste lle ist ab hÃ ¤ ng ig vo n de rV orl ag e ein er Be sch ein igu ng ,d ie de n vo n de n zu stÃ ¤ nd ige n Ste lle n de r Eu rop Ã ¤is ch en Ge me ins ch aft en fes tge set zte n Vo rau sse tzu ng en en tsp ric ht . (') Ã  Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹ Ã ¬Ã º Ã Ã ¹ Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹ Ã µÃ º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã Ã  ÃÃ ¹ Ã Ã  Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã  Ã ¹Ã º Ã ¿Ã  Ã µÃ º Ã ´Ã ¹Ã ´ Ã ¿Ã ¼ Ã ­Ã ½ Ã ¿Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ´ Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯ Ã Ã ½ Ã ±Ã  Ã Ã  Ã ½. (') En try un de r thi s su bh ea di ng is su bje ct to th e pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by the co m pe ten t au th or iti es of th e Eu ro pe an Co m m un iti es . (') La dm iss ion da ns ce tte so us -po sit ion est su bo rdo nn Ã ©e Ã la prÃ © sen tat ion d'u n ce rti fic at dÃ © liv rÃ © da ns les co nd itio ns prÃ © vu es pa rl es au tor itÃ © s co mp Ã ©te nte s de s Co mm un au tÃ ©s eu rop Ã ©e nn es . (') La mm iss ion e in qu est a so tto vo ce Ã ¨ su bo rdi na ta all a pre sen taz ion e di un ce rti fic ato co nf or me me nte all e co nd izi on is tab ilit e da lle au tor itÃ co mp ete nti de lle Co mu nit Ã eu rop ee . (') Ind eli ng on de rd eze on de rve rde lin gi so nd erw orp en aan de vo orw aar de da te en cer tifi caa tw ord tv oo rge leg dh etw elk is afg eg ev en on de rd ev oo rw aar de ne n be pa lin ge n, va stg est eld do or de be vo eg de au tor ite ite n va n de Eu ro pe se G em ee ns ch ap pe n. (') A ad mi ssÃ £ o ne sta su bp os iÃ §Ã £ o est a su bo rdi na da a ap res en taÃ § Ã £o de um cer tif ica do em itid o na s co nd iÃ §Ã µ es pre vis tas pe las au tor ida de s co mp ete nte s da s Co mu nid ad es Eu rop eia s. 26. 3 . 87